Title: To George Washington from Lord Drummond, 14 November 1778
From: Drummond, Thomas Lundin (Lord)
To: Washington, George


  
    Sir
    New York Novr 14th 1778.
  
As I design to embark soon for England I must once more apply to you on a Subject which has given me much Concern. I allude to your Letter of the 17th of August 1776, in which a Charge was brought against Me for a Breach of Parole. You cannot but remember my Letter to you two Days after, in which I desire a personal Interview with you at New York at that Time the Head-Quarters of the Army under your Command. By this Proceeding I meant at the same time, to shew you and the whole World that I was not affraid to throw Myself into your Power, and that I wished for nothing so much as an Opportunity of learning upon what Grounds I coud have been accused, and of convincing you that you had been deceived by some gross Misrepresentation, or by a most injurious and wicked Calumny.
This producing no Answer Things remain’d in the same Situation till a Publication of the Congress in October following wherein I found your Letter containing the Charge against me was given to the Publick, but without being accompany’d by mine in Reply to it. Willing to impute this Circumstance either to Miscariage of Letters or to Multiplicity of Buisiness, I again by a Letter in December following called upon you to specify this Charge in Order that my Defence might be as publick as the Attack. This however did not effect the desired Purpose neither did I find that the Interposition of General Lee by a Letter of June 1777 produced any Satisfaction with Regard to the Nature of this Charge.
Under these Circumstances I cannot in Justice to Myself avoid calling upon you once more to explain an Accusation made in such general terms as admits only an absolute and as general a Denial. I have the Honor to be Sir Your most obt humble Servt

  Drummond.

